Citation Nr: 0838475	
Decision Date: 11/07/08    Archive Date: 11/18/08	

DOCKET NO.  05-16 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a left leg deep vein 
thrombosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had periods of active military duty with the Army 
National Guard from April to July 1988, and from March to 
August 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  The issue on appeal is now ready for 
appellate review.

In September 2005, the veteran presented an informal claim 
for nonservice connected pension benefits.  The RO should 
provide the veteran the requisite forms for completing a 
formal pension application.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.

2.  The veteran presented for treatment for left leg pain, 
identified as a left lower leg deep vein thrombosis, with an 
often repeated five-day history of symptoms, 29 days after he 
was separated from his final period of active military duty.

3.  VA examination in March 2003 noted the previous acute 
occurrence of a left leg deep vein thrombosis but found no 
chronic disability in existence at that time, nor were there 
identifiable residuals from the previous acute occurrence; 
there is no current left leg disability related to this acute 
occurrence.


CONCLUSION OF LAW

A deep vein thrombosis of the left lower leg was not incurred 
or aggravated in active military service, and it is resolved 
without identifiable residual.  38 U.S.C.A. §§ 1110, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations:  The Veterans Claim Assistance Act 
(VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.

The veteran was provided formal VCAA notice in December 2002, 
prior to the issuance of the rating decision now on appeal 
from May 2004.  This notice informed him of the evidence 
necessary to substantiate his claim, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf and advised he submit any relevant evidence in his 
possession.  The veteran submitted private treatment records 
from September 2002 documenting his treatment for an acute 
left leg deep vein thrombosis.  He was provided a VA 
examination, and records of the veteran's treatment with VA 
were collected for review.  

Multiple attempts were made to obtain copies of the veteran's 
service medical records from his final period of active duty 
in 2002 without success.  The veteran's actual unit of 
assignment was contacted on several occasions requesting 
these records but they were not returned.  The veteran was so 
notified and did not respond.  Ordinarily, this would be a 
basis for remand action.  However, at no time during the 
pendency of the appeal has the veteran argued that he was 
actually seen or treated for left leg thrombosis during 
military service.  He has argued that this thrombosis 
occurred while he was driving lengthy distances while 
departing active duty for home.  All actual treatment records 
for the thrombosis have been collected for review.  Because 
the evidence on file shows that there is no current 
disability attributable to this thrombosis, VA has no further 
duty to assist the veteran in the development of this claim 
because VA is not required to provide assistance to a 
claimant if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(2).  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be established for disease or injury 
incurred or aggravated in the line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
isolated findings.  Continuity of symptomotology is required 
where the condition noted during service is not shown to be 
chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).

Analysis:  The veteran's final period of active military duty 
ended on 15August 2002.  Twenty-nine days later, he presented 
for treatment on 13 September 2002, with complaints of left 
leg pain and swelling.  He consistently reported that these 
symptoms had been extant "for almost a week now."  In another 
record he said that pain had commenced the previous "Sunday."  
He reported recently traveling a long distance by automobile, 
and there was no other risk factor for a deep vein thrombosis 
(DVT).  He had a history of hypertension for which he took 
medication.  Doppler studies revealed a DVT of the left lower 
leg from the popliteal downward.  Other than this finding, 
the extremities were atraumatic and unremarkable.  The 
veteran also reported regular consumption of alcohol.  He was 
admitted in good condition and treated with blood thinners.

The veteran was seen as an outpatient by VA in January 2003.  
It was noted at this time that he had a previous lower 
extremity DVT which was "resolved."

He was provided a VA examination in March 2003.  He reported 
that after making several long trips to Wisconsin and 
Kentucky, he developed a DVT in his left lower leg.  He was 
hospitalized for several days at a private hospital in 
Detroit and was discharged on Coumadin, but "did not take it 
as instructed."  He had more recently been seen as an 
outpatient by VA and the Coumadin was discontinued.  At the 
time of examination, he denied any pain in his left leg, 
although he stated that he did have occasional cramping in 
both calves which resolved spontaneously after a few minutes.  
He also denied any swelling.  Examination revealed that the 
veteran was status-post gunshot wound injuries to both legs 
prior to military service in 1995, with previous surgery to 
the right leg.  A current bilateral ultrasound and Doppler 
study of the lower extremities was normal, with no evidence 
of DVT.  The assessment was that the veteran had a DVT in 
September 2002 of the left lower leg, but there was "no 
residual at this time."

The veteran was later seen as an outpatient by VA in March 
2005.  A general consultation included findings that gait and 
station were normal with no acute abnormality.  Range of 
motion, stability, muscle strength and tone of the upper and 
lower extremities revealed no acute abnormality.  There was 
no instability, no effusion and a normal gait.  

A clear preponderance of the evidence on file is against the 
veteran's claim for service connection for a left lower leg 
deep vein thrombosis.  There is no evidence of nor has the 
veteran argued that he manifested symptoms of a left leg DVT 
at any time during active military duty.  The objective 
clinical evidence on file shows that he first manifested 
symptoms of a left lower leg DVT over three weeks after he 
was separated from active military duty.  Although a veteran 
may be considered to be in line of active military duty while 
returning home following a formal separation from military 
service, under no circumstances would a veteran be considered 
to remain on active duty in a returning-home status more than 
three weeks after he was separated from a CONUS military 
location to a home within the CONUS.

Furthermore, it is not necessary in this case to specifically 
determine whether the veteran's left lower leg DVT occurred 
in a duty status because that DVT is shown by all competent 
clinical evidence on file to have entirely resolved without 
any identifiable disabling residual.  Again, the veteran 
presented for treatment of left leg pain and swelling in the 
Detroit area 29 days after he was separated from military 
service with consistent symptoms reported as having commenced 
only a week earlier.  

A DVT is a blood clot resulting in pain and swelling and 
possibility other adverse symptoms, and DVT's can be either 
acute or chronic in nature.  The private medical records on 
file from September 2002 identify the veteran's DVT as 
"acute" in nature.  He was released after two days and did 
not apparently seek or require any further medical attention.  
He was seen by VA in early January 2003, at which time the 
DVT was noted to be resolved.  He was seen for VA examination 
two months later in March 2003 at which time his previous DVT 
of the left leg was again noted to be resolved with no 
identifiable residual.  It was also noted at this time that 
the veteran had sustained gunshot wounds of both legs in 1995 
which was not during a period of military service.  

Finally, the veteran was seen by VA for medical consultation 
as an outpatient two years later in March 2005 at which time 
there was again no identifiable residual identified 
attributable to the acute DVT the veteran manifested in the 
month following his separation from military service in 2002.  
There was no instability, no effusion and a normal gait.  The 
veteran has submitted no competent clinical evidence or 
opinion which shows that he has any identifiable disabling 
residual at present.  In the absence of any objective medical 
evidence showing that the veteran 
has a current disability, his claim for service connection 
for this left lower leg DVT must be denied.



ORDER

Entitlement to service connection for a left leg deep vein 
thrombosis is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


